Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8-9, 11, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2018/0316049 (Hasegawa).
With respect to claim 1, Hasegawa teaches a cell in a stacked battery, the cell comprises a current collector a coating layer (PP 0009-0011).  The cell comprises a cathode, a solid electrolyte layer, and an anode (PP 0079). The anode comprises an active material layer which includes a solid electrolyte material, a conductive material, and a binder (PP 0081).  The solid electrolyte has a ion conductive property (PP 0086), which reads on the ionically conductive layer sandwiched between the first ad the second electrode. The anode active material components are mixed to form a coating solution (PP 0111) which would result in the solid-state electrolyte material being in intimate contact with the polymer and the active material, and the binder would bind the components together.  The binder may be a fluoride based binder, such as PVDF (PP 0089), which is an electrically conductive polymer.
With respect to claim 4, the cell comprises a cathode, a solid electrolyte layer, and an anode (PP 0079).
With respect to claim 6, the solid state electrolyte material may be Li2S-P2S5 (PP 0085).
With respect to claim 8, the ratio of active material:solid electrolyte material:conductive material:binder is 55:42:2:1 (PP 0111). 
With respect to claim 9, the ratio of active material:solid electrolyte material:conductive material:binder is 55:42:2:1 (PP 0111). Wherein the solid electrolyte material may be Li2S-SiS2-LiCl (PP 0085), which is a lithium salt.
With respect to claim 11, cathode interpretation, Hasegawa teaches a cell comprising a cathode and an anode (PP 007) having a current collector a coating layer (PP 0009-0011).  The electrode comprises an active material layer which includes a solid electrolyte material, a conductive material, and a binder (PP 0081 anode; 0092 cathode). The solid electrolyte has a ion conductive property (PP 0086), which reads on the ionically conductive material. The active material components are mixed to form a coating solution (PP 0111 anode; PP 0108 cathode) which would result in the solid-state electrolyte material being in intimate contact with the polymer and the active material, and the binder would bind the components together.  The binder may be PVDF (PP 0089 anode; 0108 cathode), which is an electrically conductive polymer. The cathode ratio of active material:solid electrolyte material:conductive material:binder is 85:13:1:1 (PP 0108). The anode ratio of active material:solid electrolyte material:conductive material:binder is 55:42:2:1 (PP 0111).
With respect to claim 21, the anode layer has a thickness of 0.1 to 100 m (PP 0090) which is a 3D electronically conductive layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0316049 (Hasegawa) as applied to claim 1 above, and further in view of US Patent 9735431 (Kerlau).
Hasegawa teaches the battery as discussed above, but fails to teach that the electrode is free of a conductive carbon additive.  Kerlau teaches an active material comprising a conductive additive (column 22, lines 39-48) such as carbon black or metal fibers (column 4, lines 44-52).  It would have been obvious to one of ordinary skill in the art at the time of filing to use any known conductive additive for the anode of Hasegawa, such as the metal fibers of Kerlau which is taught as a functional equivalent, and would result in an electrode free of conductive carbon additive. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability. 
 
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0316049 (Hasegawa) and US Patent 9735431 (Kerlau) as applied to claim 2 above, and further in view of US PGPub 2017/0125844 (Nakagawa).
Hasegawa and Kerlau teach the battery as discussed above, but fail to teach the binder of the instant claim. Nakagawa teaches binders for use in a negative electrode active material which may be polyvinylidene fluoride (PVDF) and polyacetylene (PP 0040).  It would have been obvious to one of ordinary skill in the art at the time of filing to use any known binder for the electrodes of Hasegawa, in view of Kerlau, such as polyacetylene which is taught as a functional equivalent to PVDF in Nakagawa. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0316049 (Hasegawa) as applied to claim 9 above, and further in view of US PGPub 2001/0016290 (Kezuka).
Hasegawa teaches the battery as discussed above, but fails to teach the lithium salts of the instant claim.  Kezuka teaches that mixing solid electrolytes into a positive or negative electrode help improve the contact between the solid electrolyte and the electrode (PP 0006) wherein the solid electrolyte is dissolved in a solvent in the active material layer (PP 0011).  The solid electrolyte comprises a lithium salt, such as LiPF6 (PP 0029-0031).  It would have been obvious to use LiPF6 in the electrode of Hasegawa to improve contact between the solid electrolyte and the electrode, as taught by Kezuka.

Claim(s) 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0316049 (Hasegawa) as applied to claim 11 above, and further in view of US PGPub 2017/0125844 (Nakagawa).
With respect to claim 12, Hasegawa teaches the electrode as discussed above, but fail to teach the binder of the instant claim. Nakagawa teaches binders for use in a negative electrode active material which may be polyvinylidene fluoride (PVDF) and polyacetylene (PP 0040).  It would have been obvious to one of ordinary skill in the art at the time of filing to use any known binder for the electrodes of Hasegawa such as polyacetylene which is taught as a functional equivalent to PVDF in Nakagawa. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  
With respect to claim 13, Hasegawa teaches the cathode comprises an active material layer which includes a solid electrolyte material, a conductive material, and a binder (PP 0092). The cathode active material components are mixed to form a coating solution (PP 0108) which would result in the solid-state electrolyte material being in intimate contact with the polymer and the active material, and the binder would bind the components together.  The binder may be PVDF (PP 0108), which is an electrically conductive polymer. The ratio of active material:solid electrolyte material:conductive material:binder is 85:13:1:1 (PP 0108).  The cathode active material may be a lithium oxide, such as LiCoO2, LiMnO2, or LiNiO2 (PP 0093) which are transition metal oxides.
With respect to claim 14, the solid electrolyte material may be a sulfide solid electrolyte material (Hasegawa PP 0095 and 0085).
With respect to claim 17, Hasegawa teaches the anode comprises an active material layer which includes a solid electrolyte material, a conductive material, and a binder (PP 0081).  The solid electrolyte has a ion conductive property (PP 0086), which reads on the ionically conductive material. The anode active material components are mixed to form a coating solution (PP 0111) which would result in the solid-state electrolyte material being in intimate contact with the polymer and the active material, and the binder would bind the components together.  The binder may be a fluoride based binder, such as PVDF (PP 0089), which is an electrically conductive polymer. The anode active material may be a silicon (PP 0082).

Response to Arguments
Applicant’s arguments, see pages 2-6, filed 06/28/2022, with respect to the rejection(s) of claim(s) 7 and 16 under 35 USC 112, Objections to the specification, and rejections of claims 1-3, 5-15 and 17-20 under 35 USC 102 have been fully considered and are persuasive in view of the amendments to the claims and specification.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               
/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759